t c memo united_states tax_court ronald j and linda gabriel petitioners v commissioner of internal revenue respondent docket no filed date arthur i fixler for petitioners carmino j santaniello for respondent memorandum opinion goldberg special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this matter is before the court on respondent's motion for summary_judgment filed pursuant to rule unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure for the taxable_year the sole issue for decision is whether pension payments of dollar_figure are excludable from gross_income for the taxable_year under sec_104 or sec_1_104-1 income_tax regs at the time of filing the petition petitioners resided in wickford rhode island petitioners are husband and wife references to petitioner are to ronald j gabriel petitioner began working as a firefighter with the city of cranston the city rhode island in approximately petitioner received several promotions throughout his career and ultimately rose to the rank of lieutenant during his employment with the city petitioner was a member of the international association of firefighters local the union and was covered by a collective bargaining agreement between the city and the union on date petitioner was placed on occupational injury leave because of a heart problem on date petitioner’s physician dr ronald m gilman wrote a letter to ronald jones chief jones chief of the cranston fire department advising him that petitioner would not be able to return to duty because of his heart condition accordingly on date chief jones recommended to mayor edward d diprete that petitioner be placed on a disability pension petitioner retired from the cranston fire department in date at the time of his retirement petitioner who was not years old and was a member of the city’s permanent fire department was entitled to a pension equal to percent of his annual salary under cranston city code section section payable from the firemen’s pension fund in section did not distinguish between occupational injuries and nonoccupational injuries as a member of the union petitioner was also entitled in the alternative to apply for disability benefits under sec_24 of the collective bargaining agreement covering the period date through date which provided that if a fireman is disabled from performing his regular duties as a fireman because of a heart condition it shall be conclusively presumed that such disability is attributable to his employment as a member of the fire department the record does not state which plan petitioner claimed disability payments under that is section or sec_24 on date the cranston city council the city council amended section to provide for both occupational and nonoccupational disability payments equal to percent and percent of the retiree’s total annual compensation respectively according to the language of amended section a occupational disability payments paid under the statute shall be considered to be paid in lieu of worker’s compensation benefits in addition second paragraph j of amended section allows prior retirees to apply for recertification of pension benefits and for the retroactive redesignation of pension payments already received as payments for occupational disability received in lieu of worker’s compensation section was further amended on date by adding paragraph l entitled retroactive redesignation of certain disability pensions which permitted retired firefighters to redesignate benefits as occupational disability on date petitioner reguested a recertification of his benefits as payments for an occupational injury under the amended local ordinance filed with petitioner’s request for recertification was a letter dated date from petitioner’s physician henry e black m d facc on date the cranston city council approved petitioner’s reguest for recertification petitioner then applied to have his recertified disability pension amounts retroactively applied to the years through on date petitioner’s reguest for retroactive redesignation of pension benefits received in years through was unanimously approved at a regular meeting of the cranston city council on their federal_income_tax return petitioners reported total pension and annuity income in the amount of dollar_figure of which they included dollar_figure in their gross_income for that year in the notice_of_deficiency respondent determined that no portion of petitioner’s pension for the taxable_year was excludable from gross_income and increased petitioners’ taxable_income in the amount of dollar_figure ’ respondent also made computational adjustments to petitioners’ schedule a itemized medical and dental expense deductions which increased petitioners’ taxable_income an additional dollar_figure for respondent filed a motion for summary_judgment with this court together with supporting documents on date by order dated date the court calendared the motion for hearing on date and ordered petitioners to file an objection to respondent’s motion for summary_judgment on or before date petitioners timely filed an objection to respondent’s motion for summary_judgment together with supporting documents when the case was called for hearing on this amount was calculated by the difference between dollar_figure and dollar_figure which was reported as gross_income in their tax_return date respondent and counsel for petitioners appeared and were heard petitioners orally moved for a summary_judgment in their favor summary_judgment pursuant to rule b a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the party opposing the motion cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 79_tc_340 there is no genuine issue as to any material fact with respect to the specific legal issue before us thus this matter is ripe for judgment on the issue as a matter of law see rule d respondent contends that petitioners may not exclude pension payment amounts received from the city during the year in issue from gross_income because the amounts were not received under a worker’s compensation act pursuant to sec_104 ora statute in the nature of a worker’s compensation act pursuant to sec_1_104-1 income_tax regs petitioners contend that petitioner received disability pension amounts from the city in accordance with sec_104 in or in the alternative that amended section allows petitioner’s previously received disability pension amounts to be retroactively redesignated and excluded from gross_income during the year in issue pursuant to sec_104 we examine each of petitioners’ contentions in turn sec_104 and sec_1_104-1 income_tax regs sec_61 provides that gross_income includes all income from whatever source derived certain income however may be specifically excluded from gross_income see sec_61 under sec_104 worker’s compensation amounts are excluded from gross_income however such exclusions have been strictly construed so as to conform with the general_rule that all income is taxable unless it is specifically excluded mcdowell v commissioner tcmemo_1997_500 see 43_f3d_1446 fed cir 804_f2d_553 9th cir affg 82_tc_630 sec_104 excludes from gross_income amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 income_tax regs interprets sec_104 to exempt amounts received under a worker's compensation act or under a statute in the nature of a workmen's_compensation_act which provides compensation to employees for personal injuries or sickness incurred in the course of employment in this case the record does not reflect whether petitioner received his disability payments under section of the cranston city code or sec_24 of the collective bargaining agreement between the city and the union we therefore examine both section and sec_24 to decide whether petitioner’s disability payments are excludable from gross_income pursuant to sec_104 or sec_1_104-1 income_tax regs prior to amendment the pertinent parts of section in effect when petitioner retired in date provided as follows whenever an officer or member of the permanent fire department who has not attained fifty-five years of age shall become unfit to perform active_duty by reason of physical infirmity or other causes such officer or member upon the recommendation in writing of the mayor may in the discretion of the city council by a majority vote of the city council be retired from active_service and placed on the pension list and when so retired he shall be paid annually from the firemen’s pension fund in equal monthly payments until his fifty- fifth birthday a sum equal to one-half of his annual salary as defined in subsection c of the preceding section upon attaining fifty-five years of age such officer or member so retired shall be paid annually for the remainder of his life in equal monthly installments a sum equal to fifty-five percent of his annual salary as is clear from its language section did not distinguish between work-related injuries and nonwork-related injuries a disabled firefighter who was unable to perform his duties was eligible for disability benefits regardless of the cause of such disability a statute is not considered to be in the nature of a worker’s compensation act if it allows for disability payments for any reason other than on-the-job injuries see 78_tc_864 affd per curiam 709_f2d_1206 8th cir mcdowell v commissioner supra since section provides disability pension payments to all firefighters who become unfit to perform active_duty by reason of physical infirmity or other causes and does not distinguish between injuries which are work-related and nonwork- related it is not in the nature of a workers'_compensation act as required by sec_104 see brooks v commissioner tcmemo_1997_568 we now turn to sec_24 which provides as follows sec_24 - presumption of disability in any case where an employee covered by this agreement is disabled from performing his regular duties as a fireman because of heart condition respiratory ailment hypertension or from any condition derived from hypertension it shall be conclusively presumed -- - that such disability is attributable to his employment as a member of the fire department and he shall be entitled to all of the benefits provided for in section of the general laws of rhode island as amended and none of said period of disability shall be deducted from his sick leave entitlement nor from any other leave entitlement to which said employee may be entitled under any other terms or conditions of this agreement petitioners have not alleged that sec_24 itself gualifies as a statute and indeed we find that it does not see 760_f2d_466 2d cir labor contract does not qualify as a statute within the meaning of sec_1_104-1 income_tax regs affg tcmemo_1984_525 brooks v commissioner supra mcdowell v commissioner supra since sec_24 is not a worker’s compensation act and is not a statute in the nature of a workmen's_compensation_act as required by sec_1_104-1 income_tax regs payments received under sec_24 are not exempt from gross_income pursuant to sec_104 in addition like section sec_24 also fails to distinguish between work-related injuries and nonwork-related injuries as reguired by sec_104 the conclusive_presumption in sec_24 that a disabling heart condition is work-related fails to satisfy the requirements of sec_104 in that respect see eg take v commissioner supra green v commissioner tcmemo_1994_264 affd 60_f3d_142 2d cir retroactive effect of amended section in the alternative petitioners contend that section as amended in allows disability pension amounts previously received by petitioner to be retroactively redesignated by the city council as payment for an occupational disability and thus excluded from gross_income pursuant to sec_104 section as amended in contains the following recertification procedure for prior retirees l retroactive redesignation of certain disability pension sec_1 any member retiree who qualifies for and elects to apply under 10-12k for recertification for occupational disability retirement may at his or her separate election as provided herein apply for retroactive redesignation of prior disability pension benefits as an occupational disability pension as defined in 12a subject_to the following limitations and conditions a no additional pension benefits will be payable by the city if the retroactive designation is approved b the retroactive redesignation will apply to disability pension benefits paid to the retiree in calendar years through inclusive action on request for retroactive redesignation before the city council can act on a request for retroactive redesignation the city council first must approve and authorize the member retiree’s request for recertification for occupational disability pension under 10-12k once the request for recertification is approved and authorized the city council will determine whether the reguest for retroactive redesignation should be approved based on all information available in the recertification 10-12k request a majority vote of the city council will approve and authorize the request for retroactive redesignation once approved by the city council a request for retroactive redesignation is irrevocable by the member retiree an election to request retroactive redesignation of certain disability pensions must be submitted to the chief of the fire department on or before date x it is the intent that such payments would be deemed to have been paid in lieu of worker’s compensation and thus afford non-taxable status to the benefits paid the city of cranston however makes no warranties that the internal_revenue_service or any other taxing jurisdiction will abide by such retroactive redesignation in january of after respondent had filed the motion for summary_judgment herein petitioner applied for recertification and retroactive redesignation of disability payments as occupational disability payments pursuant to amended section on date his application was approved by unanimous vote of the city council of cranston respondent contends that the taxation of income received by petitioner in should not be governed by an amendment to section enacted in nor by a certification procedure that did not begin until after the filing of respondent’s motion for summary_judgment we agree with respondent ’ section as amended in unlike the version of that statute in effect before such amendment distinguishes between work-related injuries and nonwork-related injuries which is necessary to qualify as a worker’s compensation statute under sec_104 and sec_1_104-1 income_tax regs respondent does not dispute that benefits received for occupational disability pursuant to section as amended in fall under the sec_104 exemption if the benefits are paid for a period that postdates the amendment therefore our discussion now turns on the retroactive effect if any of amended section on payments previously received by petitioner it is a long-standing tenet that state law creates legal interests but the federal statute determines when and how they shall be taxed 287_us_103 see 403_us_190 317_us_154 309_us_78 the validity and application of an amended local ordinance did come before this court in levesque v commissioner tcmemo_1999_57 and mcdowell v commissioner tcmemo_1997_500 however the issue was not fully addressed and the cases did not decide whether to give the amendment retroactive effect for federal tax purposes giving retroactive effect to a statute has been held appropriate where the statute does not have the effect of impairing the obligation of a contract and is not destructive of vested rights 36_f3d_332 4th cir affg tcmemo_1993_41 in estate of ridenour a virginia statute permitting a gifting power to be exercised under power_of_attorney was held to have retroactive effect for federal gift_tax purposes the court_of_appeals reasoned that the virginia statute merely clarified that a court may infer a gift power in appropriate circumstances even though no such power is set forth explicitly in the text of the power_of_attorney the court_of_appeals concluded as did the tax_court that the statute neither impaired contractual obligations nor destroyed vested rights which existed prior to the enactment of the statute see id pincite however where a nunc_pro_tunc modification of a state court decree provided for retroactive increases in alimony it was generally deemed ineffective for federal_income_tax purposes see torkoglu v commissioner 36_tc_552 36_tc_148 10_tc_706 affd 175_f2d_389 3d cir 9_tc_47 affd 168_f2d_449 2d cir 424_fsupp_916 d md -- - an exception to the above rule exists where the modification is based on a showing that the original decree did not correctly state the divorce court's determination at the time of its entry 45_tc_530 see 22_tc_100 21_tc_349 thus recognition for federal tax purposes of certain property rights retroactively conferred at the state or local level is not absolute in the case before us petitioner attempts to apply a city ordinance whose sole purpose was to change retroactively the tax status of the payments received by petitioner notably section as amended in does not permit the payment of additional pension amounts when a request for retroactive redesignation is granted thus the distinction drawn by the amended ordinance as between nonoccupational injuries for which disability payments would be measured by percent of salary and occupational injuries for which the measure would be percent operated with prospective effect only petitioner received no extra benefits for the years through as a result of the city’s recharacterization of his status the city council’s intent in providing for the retroactive redesignation of a disability pension is made clear in the language of the ordinance to provide disability retirees with an opportunity to redesignate benefits as occupational disability -- - benefits and to have such payments deemed to have been paid in lieu of worker’s compensation and thus afford nontaxable status to the benefits paid finally the city council makes no warranties that the internal_revenue_service or any other taxing jurisdiction will abide by such retroactive redesignation this case is distinguishable from 540_f2d_1196 4th cir revg tcmemo_1974_188 cited by petitioner strickland involved an award of service-connected disability benefits by the veteran’s administration va the court_of_appeals for the fourth circuit held that a retired veteran of the army awarded such disability payments was entitled to an exclusion_from_gross_income under sec_104 and u s c sec_3101 unlike this case strickland discussed the effect of a federal_law namely u s c section which the court_of_appeals held clearly contemplated retroactive disability awards in that it permitted the date of application_for such an award to be treated as the effective date of the award itself the period of title u s c sec_3101 provides payments of benefits due or to become due under any law administered by the veterans administration shall be exempt from taxation title u s c sec_3101 has been reorganized and renumbered pursuant to the department of veterans health care personnel act of publaw_102_40 105_stat_187 and the department of veterans affairs certification act publaw_102_83 105_stat_378 codified pincite u s c sec_5301 retroactivity allowed for income_tax purposes in that case was to months coinciding with the interval between the veteran’s filing and the va’s granting his application_for the disability benefits in the present case petitioner applied to the city council on date for recertification of his benefits and the application received final approval the following march there is no dispute presented over the characterization of payments received during the 2-month interim rather petitioner by relying on section as amended in attempts to recharacterize income received by petitioner in at least years before the sole purpose of amended section paragraph l allowing for recertification and redesignation of disability benefits is to afford a favorable treatment for federal_income_tax purposes we conclude that section as amended in does not grant retroactive effect for federal tax purposes to the benefits petitioner received in conclusion this matter is before the court on cross-motions for summary_judgment the only question raised by this action is a question of law namely whether a disability pension amount received during by petitioner under section of the cranston city code or the collective bargain agreement should be considered taxable_income to him we hold that the amount -- - received by petitioner in is not derived under a workmen’s compensation act under sec_104 and thus not excludable from gross_income we have considered all of the other arguments made by petitioners and to the extent we have not addressed them find them to be without merit accordingly for the reasons stated above the court denies petitioners’ cross-motion for summary_judgment and grants summary_judgment in favor of respondent to reflect the foregoing an appropriate order and decision will be entered
